Per Curiam,
No one who witnessed the accident and whose testimony would have explained the circumstances connected witli it was called by the plaintiff. All that was shown was that her husband was run over by the defendant’s car at the middle of a block after midnight, and that the gong was not sounded. There was no evidence of undue speed of the car. The highest rate of speed testified to did not exceed nine or ten miles an hour, and the car was stopped on a down grade and a slippery track within sixty feet. Both the street and the car were well lighted. There was nothing in the evidence from which negligence of the motorman could be inferred and a non-suit was properly entered.
The judgment is affirmed.